STATE OF MICHIGAN

                            COURT OF APPEALS



JAMES MCKINLEY MILLS,                                                UNPUBLISHED
                                                                     August 8, 2017
               Plaintiff-Appellee,

and

CITY XPRESS, LLC, MERCY TRANSPORT,
LLC, and DETROIT ANESTHESIA GROUP,
PLLC,

               Intervening-Plaintiffs,

v                                                                    No. 331460
                                                                     Wayne Circuit Court
TITAN INSURANCE COMPANY,                                             LC No. 15-000562-NF

               Defendant-Appellant.


Before: FORT HOOD, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring).

         I concur with the majority in all respects other than the majority’s reasoning for affirming
the trial court’s refusal to grant summary disposition in favor of defendant regarding any claims
other than the attendant care claims. My reading of the statute is that whether plaintiff was
aware of the false information is irrelevant. Either a claim was supported by a fraudulent
insurance act or it was not. The finding by the trial court and the majority that the attendant care
claims were supported by claim forms containing dishonesty necessarily precludes payment or
benefits pursuant to MCL 500.3173a(2). Whether or not plaintiff was involved in or cognizant
of Bakeley and Mitchell’s dishonesty is, insofar as I can determine, irrelevant.

         However, as the majority observes, this is not a case governed by Bahri v IDS Prop Cas
Ins Co, 308 Mich. App. 420; 864 NW2d 609 (2014). There is no policy to rescind. The statute
precludes “a claim that contains or is supported by a fraudulent insurance act.” MCL
500.3173a(2) (emphasis added). The Insurance Code does not contain a definition of a “claim”
that is not self-referential. This Court has held that where an insurance policy fails to define the
term “claim,” it should be construed broadly as any sort of assertion or demand of a right to
payment or compensation or otherwise something due from another. Pickney Community
Schools v Continental Cas Co, 213 Mich. App. 521, 527-530; 540 NW2d 748 (1995). I would

                                                -1-
construe “claim” under the Insurance Code analogously. Exclusion of plaintiff’s claims for
attendant care benefits does not necessarily exclude any other claims he might have, if those
other claims are not supported by or do not contain a fraudulent insurance act.

        I note additionally that Bahri held that the intervening plaintiffs in that case “stood in the
shoes of the named insured,” precluding those intervening plaintiffs from recovering benefits if
the plaintiff could not. Bahri, 308 Mich. App. at 424. Bahri relied on a case involving res
judicata and a plaintiff who was in privity with a prior claimant and attempting to relitigate the
issue, an obviously completely different factual scenario. See TCBI, PC v State Farm Mut Auto
Ins Co, 289 Mich. App. 39; 795 NW2d 229 (2010). In Bahri, it was not explained why the
intervening plaintiffs stood in the shoes of the plaintiff under those facts, but presumably if the
entire policy was rescinded then no claims premised thereon could be pursued. In any event,
both cases are readily distinguishable: the applicable language here precludes discrete claims,
whereas the applicable language in both Bahri and TCBI precluded (or had previously been held
to preclude) an entire policy.

       For these reasons, I concur in affirming.

                                                              /s/ Amy Ronayne Krause




                                                 -2-